DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2021 has been entered.
Response to Amendment
The amendment filed 07/29/2021 has been entered. Applicant has amended claims 1, 20 and 21. Applicant has previously cancelled claim 6. Claims 5 and 7-14 were previously withdrawn. Claims 1-21 are currently pending in the instant application. Applicant’s amendments have overcome each and every objection previously set forth in the Final Office Action mailed 04/30/2021.
Response to Arguments
Applicant’s arguments, see pages 10-15, filed 07/29/2021, with respect to the rejection(s) of claim(s) 1, 20, and 21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of applicant’s amendments to claims 1, 20, and 21.

Applicant argues that Kaasamatsu does not teach or suggest that the exit angle changing section changes the incident angle based on the shifting of the one set of near infrared laser diode, magnification lens, and collimating lens by the predetermined shifting mechanism. 
	The examiner respectfully disagrees. Paragraph [0168] explains that “one set of near infrared laser diode, magnification lens, and collimating lens may be shifted by a predetermined shifting mechanism to change the incident angle of the excitation light on the light incident end face 60 of the light guide LG”. Paragraph [0169] further explains that “the set of near infrared laser diode, magnification lens, and collimating lens is shifted to a predetermined direction … by a shifting mechanism such that the optical axis thereof is inclined at a plurality of angles with respect to the direction perpendicular to the light incident end face 60 of the light guide LG”. Therefore, the actuator, which is the “shifting mechanism” seen in Fig. 15, changes an inclination angle between an optical axis of the coupler and an optical axis of the light guide, as seen in the limitation of claim 1 (and similarly claims 20 and 21). 
	Additionally Yamatari (JPH02152103A) teaches of an endoscopic light source that controls, based on the change of the field angle of the image, the actuator to change an inclination angle between an optical axis of the coupler and an optical axis of the light guide, as explained in paragraph [0001] “when observing a wide field of view, the parallel flat glass 6 can be tilted to illuminate with a substantially uniform amount of light over a wide range, and the field of view can be set at a distance”. By tilting the glass 6, the incident angle of the illumination light that is applied to the incident face of the light guide is change. The glass 6 can be inclined by using the actuator of Yamatari, which is the operation knob 14 (see more detail in current 103 rejection below).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 16, 19, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0310047 to Kasamatsu et al. (hereinafter Kasamatsu) and JPH02152103A to Yamatari.
Regarding claim 1, Kasamatsu discloses in Fig. 15 an endoscope light source (Fig. 15-light source 8), comprising: 
	a light source that includes at least one solid light source configured to emit light (Fig. 15-visible light lamp 50); 
	a coupler configured to couple the light source with a light guide connected to an endoscope (Fig. 15-condenser lens 73); 
	an actuator (Fig. 15-shifting mechanism 76); and
	a central processing unit (CPU) (Fig. 4-CPU 48; [0073]- The CPU 48 performs overall control of the system) configured to: 
		control, the actuator to change an inclination angle between an optical axis of the coupler and an optical axis of the light guide ([0168] - Here, the set of near infrared laser diode, magnification lens, and collimating lens is shifted to a predetermined direction…by a shifting mechanism such that the optical axis thereof is inclined at a plurality of angles with respect to the direction perpendicular to the light incident end face 60 of the light guide LG); 
		control change of an incident angle of a light ray of the light based on the change of the inclination angle ([0168] - Here, the set of near infrared laser diode, magnification lens, and collimating lens is shifted to a predetermined direction…by a shifting mechanism such that the optical axis thereof is inclined at a plurality of angles with respect to the direction perpendicular to the light incident end face 60 of the light guide LG), wherein 
			an amount of the change of the incident angle corresponds to an amount of the change of the field angle of the image captured by the endoscope ([0168]-the optical axis thereof is inclined at a plurality of angles with respect to the direction perpendicular to the light incident end face 60), 
			the incident angle of the light ray is relative to the light guide ([0148]- If the incident position of the excitation light on the condenser lens 73 is changed as described above, the incident angle of the excitation light on the light incident end face 60 of the light guide LG is changed), and 
			the light ray enters the light guide via the coupler (Fig. 15-L1, L2).
Katsamatsu does not expressly teach acquire information that indicates a change of a field angle of an image captured by the endoscope; control, based on the change of the field angle of the image, the actuator to change an inclination angle between an optical axis of the coupler and an optical axis of the light guide; and
	change a size of an illumination region of the light based on the change of the incident angle of the light ray.
Howevever, Yamatari teaches in Fig. 1 of an analogous endoscopic device including an endoscope light source, comprising: 
	a light source (Fig. 1- illumination lamp 1) configured to emit light; 
	a coupler configured to couple the light source (Fig. 1- condenser lens 4) with a light guide connected to an endoscope (Fig. 1- light guide 5); 
	an actuator (Fig. 3- operation knob 14); and
		acquire information that indicates a change of a field angle of an image captured by the endoscope ([0001]-when observing a wide field of view, the parallel flat glass 6 can be tilted to illuminate with a substantially uniform amount of light over a wide range, and the field of view can be set at a distance); 
		control based on the change of the field angle of the image, the actuator to change an inclination angle between an optical axis of the coupler and an optical axis of the light guide ([0001]-As means for tilting the parallel flat glass 6… By the manual operation, the light distribution characteristic of the illumination light toward the observation target portion can be changed); 
		control change of an incident angle of a light ray of the light based on the change of the inclination angle ([0001]-the parallel flat glass 6 can be tilted and displaced from a state perpendicular to the optical axis A to a state tilted… By making the parallel flat glass 6 tiltable in this manner, the incident angle of the illumination light applied to the incident end face 5a of the light guide 5 via the condenser lens 4 is changed), wherein 
			an amount of the change of the incident angle corresponds to an amount of the change of the field angle of the image captured by the endoscope ([0001]-the parallel flat glass 6 is inclined by a predetermined angle, the incident angle on the incident end face 5a of the light guide 5 becomes θ1), 
			the incident angle of the light ray is relative to the light guide ([0003]- an incident angle and a light distribution characteristic of illumination light to a light guide), and 
			the light ray enters the light guide via the coupler (Fig. 1- illumination lamp); and 
			change a size of an illumination region of the light based on the change of the incident angle of the light ray ([0001] - in order to be able to perform illumination over a wide range in the observation target portion, the incident end face 4a of the light guide 4 is disposed so as to be inclined at a predetermined angle with respect to the optical axis of the reflection means 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kasamatsu to utilize the actuator & light source of Yamatari. It would have been advantageous to make the combination in order to efficiently illuminate over a wide area ([0001] of Yamatari).The examiner notes that although Yamatari does not expressly teach a central processing unit, automating broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (see MPEP 2144.04(III)).
The modified device of Kasamatsu in view of Yamatari will hereinafter be referred to as modified Kasamatsu.
Regarding claim 3, modified Kasamatsu teaches the claimed invention as discussed above concerning claim 1, and Kasamatsu further discloses wherein the coupler includes a (Fig. 15- condenser lens 73).
Regarding claim 16, modified Kasamatsu teaches the claimed invention as discussed above concerning claim 1, and Kasamatsu further discloses wherein the image captured by the endoscope is displayed on a display screen (Fig. 1 - monitor 4).
Regarding claim 19, modified Kasamatsu teaches the claimed invention as discussed above concerning claim 1, and Kasamatsu further discloses wherein the CPU is further configured to change ([0073] -The CPU 48 performs overall control of the system) the incident angle of the light ray based on a user operation (see [0151] and [0110]- if the user desires to change the exit angle of the ordinary light L 1 or excitation light L 2 , an instruction to change the exit angle of the ordinary light L 1 or excitation light L 2 is set and entered in the operation unit 46).
Regarding claim 20, A control method of an endoscope light source (paragraph 0088- the method of controlling the exit angles of the ordinary light L 1 and excitation light L 2; Fig. 1- rigid endoscope imaging device 10), comprising: 	
	controlling emission of light from a light source (paragraph 0054- a rigid endoscope imaging device 10 for guiding and projecting ordinary light and excitation light emitted from the light source apparatus 2 to an examination area), wherein the light source includes at least one solid light source (Fig. 15- visible light lamp 50), 
	coupling, by a coupler, the light source with a light guide connected to an endoscope (Fig. 15-condenser lens 73); 	
	acquiring, by a central processing unit (CPU), information (Fig. 4 – CPU 48; [0073] -The CPU 48 performs overall control of the system); 
([0168] - Here, the set of near infrared laser diode, magnification lens, and collimating lens is shifted to a predetermined direction…by a shifting mechanism such that the optical axis thereof is inclined at a plurality of angles with respect to the direction perpendicular to the light incident end face 60 of the light guide LG), 
	controlling by the CPU, change of an incident angle of a light ray of the light based on the change of the inclination angle ([0168] - Here, the set of near infrared laser diode, magnification lens, and collimating lens is shifted to a predetermined direction…by a shifting mechanism such that the optical axis thereof is inclined at a plurality of angles with respect to the direction perpendicular to the light incident end face 60 of the light guide LG), wherein 
		an amount of the change of the incident angle corresponds to an amount of the change of the field angle of the image captured by the endoscope ([0168]-the optical axis thereof is inclined at a plurality of angles with respect to the direction perpendicular to the light incident end face 60), 
		the incident angle of the light ray is relative to the light guide ([0148] - If the incident position of the excitation light on the condenser lens 73 is changed as described above, the incident angle of the excitation light on the light incident end face 60 of the light guide LG is changed), and the light ray enters the light guide via the coupler (Fig. 15-L1, L2); and 
	changing, by the CPU, a size of an illumination region of the light (Fig. 4 – CPU 48; [0073] -The CPU 48 performs overall control of the system)
Katsamatsu does not expressly teach acquiring information that indicates a change of a field angle of an image captured by the endoscope; wherein the actuator is controlled based on 
However, Yamatari teaches in Fig. 1 of an analogous endoscopic device including a control method of an endoscope light source, comprising: 
	controlling emission of light from a light source (Fig. 1- illumination lamp 1), 
	coupling, by a coupler (Fig. 1- condenser lens 4), the light source with a light guide connected to an endoscope (Fig. 1- light guide 5); 	
	acquiring information that indicates a change of a field angle of an image captured by the endoscope (when observing a wide field of view, the parallel flat glass 6 can be tilted to illuminate with a substantially uniform amount of light over a wide range, and the field of view can be set at a distance); 
	controlling an actuator to change an inclination angle between an optical axis of the coupler and an optical axis of the light guide, wherein the actuator is controlled based on the change of the field angle of the image (Fig. 3- operation knob 14; [0001] -when observing a wide field of view, the parallel flat glass 6 can be tilted to illuminate with a substantially uniform amount of light over a wide range, and the field of view can be set at a distance); 
	controlling change of an incident angle of a light ray of the light based on the change of the inclination angle ([0001]-the parallel flat glass 6 can be tilted and displaced from a state perpendicular to the optical axis A to a state tilted… By making the parallel flat glass 6 tiltable in this manner, the incident angle of the illumination light applied to the incident end face 5a of the light guide 5 via the condenser lens 4 is changed), wherein 
		an amount of the change of the incident angle corresponds to an amount of the change of the field angle of the image captured by the endoscope ([0001]-the parallel flat glass 6 is inclined by a predetermined angle, the incident angle on the incident end face 5a of the light guide 5 becomes θ1), 
		the incident angle of the light ray is relative to the light guide, and the light ray enters the light guide via the coupler ([0003]- an incident angle and a light distribution characteristic of illumination light to a light guide); and 
	changing a size of an illumination region of the light based on the change of the incident angle of the light ray ([0001] - in order to be able to perform illumination over a wide range in the observation target portion, the incident end face 4a of the light guide 4 is disposed so as to be inclined at a predetermined angle with respect to the optical axis of the reflection means 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Kasamatsu to utilize the actuator & light source of Yamatari. It would have been advantageous to make the combination in order to efficiently illuminate over a wide area ([0001] of Yamatari).The examiner notes that although Yamatari does not expressly teach a central processing unit, automating broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (see MPEP 2144.04(III)).
Regarding claim 21, Kasamatsu discloses in Fig. 1 an endoscope apparatus (Fig. 1-rigid endoscope system 1), comprising: 
	an endoscope (Fig. 1-rigid endoscope imaging device 10) configured to: 
		capture an image of an inside of an examination object, wherein the endoscope is inserted inside the examination object (see [0055]- rigid endoscope imaging device 10… for capturing an ordinary image and a florescence image of an examination area guided by the body cavity); and 
(Fig. 1 – monitor 4); 
	a light source that includes at least one solid light source configured to emit light (Fig. 15 – visible light lamp 50), wherein the light illuminates an inside of the examination object at a time of the capture of the image (see [0004]); 
	a coupler configured to couple the light source with a light guide connected to the endoscope (Fig. 15-condenser lens 73); 
	an actuator (Fig. 15-shifting mechanism 76); and 
	a central processing unit (CPU) (Fig. 4-CPU 48; [0073]- The CPU 48 performs overall control of the system) configured to: 
		acquire information (Fig. 4-CPU 48; [0073]- The CPU 48 performs overall control of the system) 
		control the actuator to change an inclination angle between an optical axis of the coupler and an optical axis of the light guide ([0168] - Here, the set of near infrared laser diode, magnification lens, and collimating lens is shifted to a predetermined direction…by a shifting mechanism such that the optical axis thereof is inclined at a plurality of angles with respect to the direction perpendicular to the light incident end face 60 of the light guide LG); 
		control change of an incident angle of a light ray of the light based on the change of the inclination angle ([0168] - Here, the set of near infrared laser diode, magnification lens, and collimating lens is shifted to a predetermined direction…by a shifting mechanism such that the optical axis thereof is inclined at a plurality of angles with respect to the direction perpendicular to the light incident end face 60 of the light guide LG), wherein 
			an amount of the change of the incident angle corresponds to an amount of the change of the field angle of the image captured by the endoscope ([0168]-the optical axis thereof is inclined at a plurality of angles with respect to the direction perpendicular to the light incident end face 60), 
			the incident angle of the light ray is relative to the light guide ([0148]- If the incident position of the excitation light on the condenser lens 73 is changed as described above, the incident angle of the excitation light on the light incident end face 60 of the light guide LG is changed), and 
			the light ray enters the light guide via the coupler (Fig. 15-L1, L2). 		
Katsamatsu does not expressly teach acquire information that indicates a change of a field angle of the image captured by the endoscope;
	control, based on the change of the field angle of the image, the actuator to change an inclination angle between an optical axis of the coupler and an optical axis of the light guide,
	change a size of an illumination region of the light based on the change of the incident angle of the light ray.
However, Yamatari discloses in Fig. 1 an endoscope apparatus, comprising: 
	an endoscope ([0001]- The present invention relates to an illuminating device that transmits illuminating light using a light guide, such as an illuminating device that illuminates an object to be observed in an endoscope) configured to: 
		capture an image of an inside of an examination object, wherein the endoscope is inserted inside the examination object ([0001]- The illumination light forms an image on the incident end face 5a of the light guide 5 or at a position near the incident end face 5a of the light guide 5); and 
		a light source (Fig. 1- illumination lamp 1), wherein the light illuminates an inside of the examination object at a time of the capture of the image (Fig. 1- illumination lamp 1); 
(Fig. 1- condenser lens 4 & light guide 5); 
	an actuator (Fig. 3- operation knob 14); and 
		acquire information that indicates a change of a field angle of the image captured by the endoscope ([0001]-when observing a wide field of view, the parallel flat glass 6 can be tilted to illuminate with a substantially uniform amount of light over a wide range, and the field of view can be set at a distance); 
		control, based on the change of the field angle of the image, the actuator to change an inclination angle between an optical axis of the coupler and an optical axis of the light guide ([0001]-As means for tilting the parallel flat glass 6… By the manual operation, the light distribution characteristic of the illumination light toward the observation target portion can be changed); 
		control change of an incident angle of a light ray of the light based on the change of the inclination angle ([0001]-the parallel flat glass 6 can be tilted and displaced from a state perpendicular to the optical axis A to a state tilted… By making the parallel flat glass 6 tiltable in this manner, the incident angle of the illumination light applied to the incident end face 5a of the light guide 5 via the condenser lens 4 is changed), wherein 
			an amount of the change of the incident angle corresponds to an amount of the change of the field angle of the image captured by the endoscope ([0001]-the parallel flat glass 6 is inclined by a predetermined angle, the incident angle on the incident end face 5a of the light guide 5 becomes θ1), 
			the incident angle of the light ray is relative to the light guide ([0003]- an incident angle and a light distribution characteristic of illumination light to a light guide), and 
(Fig. 1- illumination lamp); and 
		change a size of an illumination region of the light based on the change of the incident angle of the light ray ([0001] - in order to be able to perform illumination over a wide range in the observation target portion, the incident end face 4a of the light guide 4 is disposed so as to be inclined at a predetermined angle with respect to the optical axis of the reflection means 2).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Kasamatsu to utilize the actuator & light source of Yamatari. It would have been advantageous to make the combination in order to efficiently illuminate over a wide area ([0001] of Yamatari).The examiner notes that although Yamatari does not expressly teach a central processing unit, automating broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (see MPEP 2144.04(III)).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over  U.S. Publication No. 2012/0310047 to Kasamatsu et al. (hereinafter Kasamatsu) and JPH02152103A to Yamatari and in further view of U.S. Publication No.  2011/0149246 to Artsyukhovich. 
Regarding claim 2, modified Kasamatsu teaches the claimed invention as discussed above concerning claim 1, but neither Kasamatsu nor Yamatari expressly teach wherein an Etendue of the at least one solid light source is equal to or less than an Etendue of the light guide.
However, Artsyukhovich teaches of an analogous endoscopic device wherein an Etendue of the at least one solid light source is equal to or less than an Etendue of the light guide. (paragraph 0012 -Because photonic lattice LEDs are relatively-low etendue sources, there is a high degree of efficiency when such a source drives the relatively-low etendue optical fibers necessitated by the high gauge cannulas desirable for an endo-illuminator; The Examiner deems the Etendue of the light source having Etendue less than the Etendue of the light guide as an optional limitation due to the recitation of “or” and therefore not required by the device of Artsyukhovich).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of modified Kasamatsu of a solid light source and a light guide to include the solid light source and light guide having equal Etendue, as taught by Artsyukhovich. It would have been advantageous to make the combination in order to ensure that there is a sufficient degree of coupling of the light radiated by the light source into the optical fiber so as to illuminate the surgical field in the eye with an adequate level of lumens (paragraph 0012 of Artsyukhovich).
Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0310047 to Kasamatsu et al. (hereinafter Kasamatsu) in view of JPH02152103A to Yamatari and in further view of U.S. Publication No. 2015/0335232 to Ito et al. (hereinafter Ito). 
Regarding claim 4, modified Kasamatsu teaches the claimed invention as discussed above concerning claim 1, and Kasamatsu further discloses the at least one solid light source (Fig. 15- visible light lamp 50), and wherein 
the light source is further configured to: 
emit white light based on the mixed colors of the light from the at least one solid light source (paragraph 0075- As illustrated in FIG. 4, the light source apparatus 2 includes a visible light lamp 50 (corresponding to second light source) for emitting ordinary light (white light) L 1 which includes wavelengths of a broad range of 400 to 700 nm as diffused light; paragraph 0076- As for the visible light lamp 50, for example, a xenon lamp is used).
Although Kasamatsu discloses wherein the light source section emits white light by mixing colors of light from one solid light source, neither Kasamatsu nor Yamatari expressly teach wherein the at least one solid light source corresponds to at least two solid light sources, and the light source is further configured to: mix colors of the light from the at least two solid light sources; and emit white light based on the mixed colors of the light from the at least two solid light sources.
However, Ito teaches of an analogous endoscopic device wherein one solid light source corresponds to at least two solid light sources (Fig. 1 - light source section 120) and the light source is further configured to: mix colors of the light from the at least two solid light sources; and emit white light based on the mixed colors of the light from the at least two solid light sources (Fig. 1 - first semiconductor laser light source (LD) 121, a second semiconductor laser light source (LD) 122, a third semiconductor laser light source (LD) 123, and a fourth semiconductor laser light source (LD) 124; paragraph 0056-For example, when the first to fourth semiconductor laser light sources are combined, mixing of light emitted from the laser light sources with substantially equal intensity results in a substantially white light).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the single xenon lamp of modified Kasamatsu for the multiple semiconductor laser light sources of Ito. It would have been advantageous to make the combination in order to use a light source with a small size and low power (paragraph 0049 of Ito). 
Regarding claim 15, modified Kasamatsu teaches the claimed invention as discussed above concerning claim 1, and Kasamatsu further discloses wherein the light ray propagates to the coupler by a multi-mode optical fiber (paragraph 0060 - The light guide LG is constituted, for example, by a multimode optical fiber bundle).
Neither Kasamatsu nor Yamatari expressly teach a multi-mode optical fiber with a core diameter of 10 um or more.
However, Ito teaches of an analogous endoscope including a multi-mode optical fiber with a core diameter of 10 um or more (paragraph 0059- General multimode type optical fibers have a core diameter of several ten to about 200 μm). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the optical fiber of modified Kasamatsu to include a core diameter of several ten to about 200 μm, as taught by Ito. It would have been advantageous to make the combination to improve the entrance rate of the laser light emitted from the semiconductor laser light source, and for the ease of bending and diametrical reduction of the insertion portion (paragraph 0059 of Ito). 
Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2012/0310047 to Kasamatsu et al. (hereinafter Kasamatsu) in view of JPH02152103A to Yamatari and in further view of WO 2014194317 A1 to Arya et al. (hereinafter Arya).
Regarding claim 17, modified Kasamatsu teaches the claimed invention as discussed above concerning claim 16, and Kasamatsu further discloses images on the display screen (Fig. 4C- paragraph 0104- The monitor 4 displays an ordinary image based on the inputted display control signals).
Neither Kasamatsu nor Yamatari expressly teach wherein the CPU is further configured to change the size of the illumination region based on a change ratio of a size of the image on the display screen.
However, Arya teaches of an analogous endoscopic device wherein CPU ([0075]- energy source 40 … includes a … processor) is further configured to change the size of the illumination region based on a change ratio of a size of the image on the display screen (paragraph 0103- By varying or adjusting the solid angle 336, a laser target area 338 may be adjusted to vary the intensity of the laser light energy; The Examiner notes that changing the solid angle would change the field angle, which would correspond to a change ratio of the size on an image, as described in Applicant’s spec [0049]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of modified Kasamatsu to include the teachings of the images on the display to include the teachings of Arya of the illumination region changing due to a change in the field angle. Doing so would change the ratio of the image size of the display screen when the illumination region changes, and it would have been advantageous to make the combination in order to form a desired illumination pattern (paragraph 0103 of Arya).
Regarding claim 18, modified Kasamatsu, as modified by Arya, 
However, Arya teaches of an analogous endoscopic device wherein the CPU is configured to change an intensity of the light ray based on the change of the size of the illumination region. (paragraph 0103- By varying or adjusting the solid angle 336, a laser target area 338 may be adjusted to vary the intensity of the laser light energy; The Examiner notes that a changing in the solid angle would correspond to a change in the size of the illumination region).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of modified Kasamatsu of the light source section to include the teachings of Arya of the intensity changing due a change of the size of illumination region. It would have been advantageous to make the combination in order to form a desired illumination pattern (paragraph 0103 of Arya).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTEN A. SHARPLESS whose telephone number is (571)272-2387. The examiner can normally be reached Monday-Friday 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mike Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/C.A.S./Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        12/06/2021